Citation Nr: 1606339	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES
 
1. Entitlement to service connection for right shoulder degenerative joint disease, to include secondary to lumbar degenerative disc disease.
 
2. Entitlement to service connection for bilateral pes planus with plantar fibroma, to include secondary to lumbar degenerative disc disease. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
ATTORNEY FOR THE BOARD
 
Matthew Miller, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from January 1984 to January 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
In October 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
 
REMAND
 
Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims. Remand is also required to obtain an addendum to the examination report addendum in light of any outstanding records that are secured while the file is on remand.
 
The Veteran contends that he first injured his right shoulder while carrying the guidon for his platoon during training.  He also contends that he experienced foot pain while wearing combat boots and was permitted to wear gym shoes whenever his feet were hurting.  The Veteran's service treatment records reveal that he was treated for a possible right shoulder muscle strain in May 1986.
 
The Veteran underwent a VA medical examination in May 2011.  The examiner reviewed the Veteran's service treatment records prior to the examination.  According to the examination, the Veteran had complained of right shoulder pain since 2009 on average of three times per week. A March 2009 x-ray of the Veteran's right shoulder revealed mild osteoarthritic changes. 
 
During the examination, the Veteran stated that he had been experiencing chronic pain and swelling in both feet since 2005, and that the pain had gradually increased over time.  The Veteran explained that he had been seen by a VA foot specialist, and a July 2008 notation from his podiatrist indicated that the appellant suffered from congenital collapsing pes planovalgus foot type and plantar fibroma in both feet.  The Veteran described using orthotics since 2008, but these did not improve his condition much. The examiner determined that the Veteran had painful tender masses on both of his feet, but the Veteran could otherwise stand and walk normally. May 2010 x-rays revealed normal osseous structures within both feet.
 
The examiner concluded that the Veteran suffered from minimal right shoulder degenerative joint disease which was "not likely related to the Veteran's military service," as well as "not likely related to or aggravated by the Veteran's lower back condition."  The examiner also concluded that the Veteran suffered from bilateral low-arched feet and plantar fibroma, which were "not likely" related to the Veteran's military service, as well as "not likely" related to or aggravated by the Veteran's lower back condition. 
 
Unfortunately, the VA examiner used the wrong standard.  The legal standard applied to service connection claims is that the evidence must demonstrate that it is at least as likely as not that a current disability is etiologically related to service.  At least as likely as not does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Here, the examiner misapplied the correct standard by concluding that that the Veteran's right shoulder and foot conditions were "not likely" related to military service or his lower back condition.  Thus, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence is essential for a proper appellate decision").
 
Additionally, a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the examiner provided a lengthy report, it would be helpful if the examiner clarified the specific reasons for any opinion offered.
 
The Veteran indicated that he has been receiving treatment at the VA Medical Center in Detroit, Michigan.  The latest VA treatment records in the Veteran's file are from May 2011. Any outstanding treatment records should be obtained.  38 C.F.R. § 3.159(c) (2015).
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should obtain any VA treatment records from the Detroit, Michigan medical center from May 2011 to the present.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  
 
2. Forward the entire claims file, to include the VBMS file, the Virtual VA file, and a copy of this remand, to the examiner who prepared the May 2011 opinion or, if that examiner is unavailable, to another suitably qualified VA physician examiner. The physician examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements. The rationale for all opinions expressed must be specifically provided and the examiner must clearly articulate the reasons for his conclusions. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. 
 
The examiner must opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's right shoulder and foot disorders are related to service.  If not the examiner must opine whether it is at least as likely as not that either or both disorders are caused or permanently aggravated by lumbar degenerative disc disease.  A new examination may be conducted if needed.  A complete rationale must be provided for any opinion offered.
 
3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).





